Without determining whether the amended complaint is sufficient in law, we think that plaintiff should be permitted to serve the same. As terms of the amendment, defendant is entitled to receive its full taxable costs and disbursements of the action to date. Whether the sum allowed ($100) is equal to these or not, we are not in a position to determine. Defendant may, at its election, either receive, as terms of the amendment, such taxable costs and disbursements, but without any extra allowance, or the sum allowed by the learned justice at Special Term. The order as thus *932modified is affirmed, without costs. No opinion. Jenks, P. J., Thomas, Stapleton and Rich, JJ., concurred.